MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen of a previous denial of an application for cancellation of removal. We review this decision for an abuse of discretion. See Ray v. Gonzales, 439 F.3d 582 (9th Cir.2006) (citing Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir.2004)). We conclude that the BIA did not abuse its discretion in denying the motion to reopen because petitioner failed to timely file her motion or provide additional evidence to support an exception to the 90-day deadline. See 8 C.F.R. § 1003.2(c)(2). Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
As to petitioner’s request for sua sponte reopening, this court lacks jurisdiction to review the BIA’s discretionary decision to deny sua sponte reopening of petitioner’s case. See 8 C.F.R. § 1003.2(a); Ekimian v. INS, 303 F.3d 1153 (9th Cir.2002). We therefore dismiss this petition in part.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.